 CARPENTERS LOCAL 944Carpenters Local No. 944, United Brotherhood ofCarpenters and Joiners of America, AFLCIO; andCarpenters Local No. 235, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO andWoelke & Romero Framing, Inc. Cases 21-CB6196 and 21 CC-1922November 13, 1978DECISION AND ORDERUpon charges filed by Woelke & Romero Fram-ing, Inc. (herein called Woelke or Charging Party).on August 11, 1977.' and duly served on CarpentersLocal No. 944, United Brotherhood of Carpentersand Joiners of America, AFL-CIO; and CarpentersLocal No. 235, United Brotherhood of Carpentersand Joiners of America, AFL-CIO (herein collective-ly called Respondents), the General Counsel of theNational Labor Relations Board, acting through theRegional Director for Region 21, on September 23,issued and served on Respondents an order consoli-dating cases, consolidated complaint, and notice ofhearing. The complaint alleged that Respondents (I)violated Section 8(b)(4)(i) and (ii)(A) of the NationalLabor Relations Act, as amended, by, among otheracts, picketing Woelke at various jobsites in southernCalifornia with an object of forcing Woelke to enterinto an agreement prohibited by Section 8(e) of theAct, and (2) violated Section 8(b)(I)(B) of the Act by,among other acts, bargaining to impasse and strikingWoelke with an object of forcing Woelke to includewithin the bargaining unit of employees representedby Respondents foremen of Woelke who are super-visors within the meaning of Section 2(11) of the Actand Woelke's selected representatives for purposes ofcollective bargaining or adjustment of grievanceswithin the meaning of Section 8(b)(l)(B) of the Act.On October 3 Respondents filed, and duly served onWoelke and the General Counsel, their answer to theconsolidated complaint in which they denied thecommission of any unfair labor practices.Thereafter, on October 19, Respondents. Woelke,and counsel for the General Counsel entered into astipulation of facts and a motion to transfer the pro-ceedings to the Board wherein they agreed that thecharges, the order consolidating cases, consolidatedcomplaint, and notice of hearing, the answer to com-plaint, and the stipulation of facts, including the ex-hibits attached thereto, shall constitute the entire rec-ord herein and that no oral testimony is necessary ordesired by any of the parties. The parties further sti-pulated that they waive a hearing before an Adminis-IUnless otherwise indicated, all dates are in 1977.trative Law Judge, the making of findings of fact andconclusions of law by an Administrative Law Judge,and the issuance of an Administrative Law Judge'sDecision and desire to submit these cases for find-ings of fact, conclusions of law, and Order directlyby the Board. The parties, however, expressly limitedthe stipulation of facts for the purposes of this pro-ceeding only. In addition, the parties reserved theright to object to the relevancy, materiality, or com-petency of any of the facts stated in the stipulation.On December 13 the Board issued an order ap-proving the stipulation and transferring the proceed-ing to the Board and set a date for the filing of briefs.Thereafter, Respondents, Charging Party, and Gen-eral Counsel filed briefs in support of their respectivepositions. In addition, briefs amici curiae were filedon behalf of the American Federation of Labor andCongress of Industrial Organizations, the Buildingand Construction Trades Department, AFL-CIO,and the Chamber of Commerce of the United Statesof America.2Pursuant to a notice of hearing issued by theBoard on February 8, 1978, oral argument in this andrelated proceedings 3 was held before the Board inWashington, D.C., on February 23, 1978. In additionto arguments presented by the parties involved in theseveral proceedings, permission to argue orally asamici curiae was granted to the Chamber of Com-merce of the United States of America, the AmericanFederation of Labor and Congress of Industrial Or-ganizations, the Building and Construction TradesDepartment, AFL-CIO, and the Laborers' Interna-tional Union of North America, AFL-CIO.The Board has considered the entire record hereinas stipulated by the parties, as well as the briefs filedby the parties and the amici curiae and the oral argu-ments made to the Board, and hereby makes the fol-lowing findings and conclusions:1. THE BUSINESS OF THE EMPLOYERSWoelke, as described more fully below, is a fram-ing subcontractor in the building and constructionindustry in southern California which, at relevant2 Although the Chamber's brief is directed principally to 239 NLRB 264 itis also addressed to the issues posed in this proceeding.3 Colorado Building & Construction Trades Council (Utlilties Services Engi-neering. Inc.), 239 NLRB 253 (1978)}; Los Angeles Building and ConstructionTrades Council; and Local Union No. 1497, United Brotherhood of Carpenters& Joiners of America (Donald Schriver, Inc. and Sullivan--Kelleyv Associ-ates), 239 NLRB 264 (1978); and International Union of Operating Engi-neers, Local No, 701. AFL-CIO; Oregon-Columbia Chapter, The AssociatedGeneral Contractors ofAmerica, Inc (Pacific Northwest Chapter of the A ssoci-ated Builders & Contractors, Inc.), 239 NLRB 274 (1978).241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes, had subcontracts with the following subcon-tractors:Vanguard Builders, Inc., herein called Vanguard,is now, and at all times material herein has been, acorporation engaged in the building and constructionindustry in southern California as a general contrac-tor. At all times material herein, Vanguard has beenengaged as the general contractor on constructionprojects located at Columbia and Main Streets, Riv-erside, California, herein called the Columbia jobsite,and at Lynwood and Rockford Avenue, San Bernar-dino, California, herein called the Rockford jobsite.Birth Development Company, Inc., herein calledBirth, is now, and at all times material herein hasbeen, a corporation engaged in the building and con-struction industry in southern California in the con-struction and sale of single-family residences. At alltimes material herein, Birth has been engaged in theconstruction of a single-family residence tract locat-ed at Alessandro Boulevard and Via Vista in River-side, California, herein called the Alessandro jobsite.Woodhaven Developers, Inc., d/b/a WoodhavenEnterprises, herein called Woodhaven, is now, and atall times material herein has been, a corporation en-gaged in the building and construction industry insouthern California as a general contractor. At alltimes material herein, Woodhaven has been engagedas the general contractor in the construction of a sin-gle-family residence tract located at Lincoln andMary Streets in Riverside, California, herein calledthe Lincoln jobsite.Woelke, with a place of business located in SanBernardino, California, is engaged in the buildingand construction industry in southern California,specializing in framing. As stated, at all times mate-rial herein, Woelke has been engaged, pursuant tosubcontracts with Vanguard, Birth, and Woodhaven,in performing framing work at the Rockford and Co-lumbia jobsites, at the Alessandro jobsite, and at theLincoln jobsite, respectively. During the normalcourse and conduct of its business operations de-scribed above, Woelke annually purchases and re-ceives goods and products valued in excess of$50,000 from suppliers located within the State ofCalifornia, each of which purchases and receives saidgoods directly from suppliers located outside theState of California. The parties stipulated, and wefind, that Woelke is, and has been at all times mate-rial herein, an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and (7) of the Act and a person engagedin commerce and in an industry affecting commercewithin the meaning of Section 8(b)(4)(i) and (ii)(A) ofthe Act. The parties further stipulated, and we find,that Vanguard, Birth, and Woodhaven are, and eachof them is, and have been at all times material herein,persons engaged in commerce or in an industry af-fecting commerce within the meaning of Section8(b)(4)(i) and (ii)(A) of the Act.11. IHE LiABOR OR(ANIZA1 IONS INVOLVEDThe parties stipulated, and we find, that Respon-dents are, and each of them is, and at all times mate-rial herein have been, labor organizations within themeaning of Section 2(5) of the Act.11l. I1HE Al.l.t(.EDI) INFAIR LABOR PRA('TII(ESA. The Issues1. Are the subcontracting provisions in Respon-dents' contract proposal proscribed by Section 8(e)of the Act so as to render Resp by Section 8(e)of the Act so as to render Respondent's picketing ofWoelke to obtain these proposals violative of Section8(b)(4)(i) and (ii)(A) of the Act?2. Did Respondents violate Section 8(b)(1)(B) ofthe Act by bargaining to impasse with and strikingWoelke over the inclusion of foremen within the col-lective-bargaining unit, when such foremen are sup-ervisors within the meaning of Section 2(11) of theAct and the selected representatives of Woelke forpurposes of collective bargaining and the adjustmentof grievances within the meaning of Section 8(b)(l)of the Act.?B. The Stipulated FactsAs stated, Woelke at all times material herein hasbeen engaged as a framing contractor in southernCalifornia, performing work under subcontracts forVanguard at the Columbia and Rockford jobsites,Birth at the Alessandro jobsite, and Woodhaven atthe Lincoln jobsite. At no times material herein haveRespondents, or either of them, been engaged in alabor dispute with Vanguard, Birth, or Woodhaven,or any of their subcontractors other than Woelke. Atall times material herein, Respondents, and each ofthem, have been engaged in a labor dispute withWoelke.Woelke has been party to a collective-bargainingagreement with the United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, its variousdistrict councils and local unions, including Respon-dents, in the II southern California counties sinceJuly 5, 1974, by virtue of the execution on that dateof a memorandum of agreement with RespondentLocal No. 944. The memorandum of agreement,which by its terms was due to expire on or aboutJune 15, 1977, provided, inter alia, that Woelkewould be bound by the 1974-77 Master LaborAgreement (herein called the 1974 MLA) of the Car-242 CARPENTERS LOCAL 944penters Union when the 1974 MLA was agreed to bythe Carpenters Union and the various contractor as-sociations which negotiated the MLA. On July 27,1974, the Carpenters Union and the various contrac-tor associations agreed to the 1974 MLA. Conse-quently, Respondents and Woelke have been partyto the 1974 MLA since that time. The 1974 MLAcontained a union recognition clause and certainother clauses which, in effect, obligated Woelke torecognize the Carpenters Union and Respondents asthe collective-bargaining representative of Woelke'semployees, including those foremen to whomWoelke had given supervisory and grievance adjust-ment authority.4That agreement also contained, inarticle 1, paragraph 103, subcontracting provisionssimilar to those involved here, set out infra.5From on or about June 3 to on or about August 4,1977, Respondents, through their agent, Joseph Eick-holt,6pursuant to notice, engaged in six collective-bargaining sessions with Woelke for the purpose ofnegotiating a successor collective-bargaining agree-ment. On or about August 4 Respondents andWoelke agreed that further negotiations should bepostponed indefinitely, since Respondents andWoelke agreed that they had reached impasse overvarious proposals of Respondents. Among the issueswhich resulted in the impasse was Respondents' de-mand for, and Woelke's refusal to agree to, a propos-al to include within the unit of employees whom Re-spondents will represent for purposes of collectivebargaining foremen of Woelke who do not regularlyperform bargaining work and who are supervisorswithin the meaning of Section 2(11) of the Act andwho are also Woelke's selected representatives forpurposes of collective bargaining or the adjustmentof grievances within the meaning of Section8(b)(l)(B) of the Act.'Another issue on which the parties reached im-passe was Respondents' subcontracting proposalwhich included all the provisions of article 1, para-graph 103, and all its subparts, set forth below:4Art 11 union recognition sec. 201 readsThe ( ontractor hereb! recognizes the Union as the sole and exclusivecollective bargaining representatise of all emplocees and persons em-ploed to perform work covered bh this Agreement nmploseesand persons employed to perform ssork covered hs this Agreementspecially include Craft Foreman. A superintendent shall not use Aork.ing toolsThe validity of the subcontracting clauses in the 1974 MI.A is raised inLos Angeles Building and ( onstruc in rTrades ( ltnci. i nd Local tIon o,1497. Carpenters (Donald Schrioer. Inc. , supra, issued this da.' The parties stipulated that Joseph Eickholt has been and is no', a repre-sentative of Respondents, acting on their behalf. and at all material timeshas been, and is nov. an agent of Respondents slithin the meaning of Sec2(13) of the Act7Art 11 union recognition. and sec 1612 of Respondents contra.ll pro-posals are set forth infra103. The purposes of this paragraph 103 areto preserve and protect the work opportunitiesnormally available to to employees and work-men covered by this Agreement, maintenanceand protection of standards and benefits of em-ployees and workmen negotiated over manyyears, and preservation of the right of union em-plovees, employed hereunder, from being com-pelled to work with non-union workmen.103.1 In the event that enforcement of para-graph 103.2 is restrained by issuance of an in-junction by a United States District Court uponthe petition of a Regional Direction [sic] of theNational Labor Relations Board, or otherwise,such provision shall be suspended pending itsfinal adjudication, and the provisions set forthin paragraph 103.3 shall be applicable pendingfinal adjudication thereof.103.1.1 Definition of Subcontractor. A sub-contractor is defined as any person (other thanan employee covered by this Agreement). firmor corporation holding a valid state contractor'slicense where required by law who agrees orallyor in writing to perform, or who in fact performsfor or on behalf of an individual Contractor, orthe subcontractor of an individual Contractor,any part or portion of the work covered by thisAgreement.103.2 The Contractor agrees that neither henor any of his subcontractors on the jobsite willsubcontract any work to be done at the site ofconstruction, alteration, painting or repair of abuilding, structure or other work (includingquarries, rock, sand and gravel plants, asphaltplants, ready-mix concrete plants, established onor adjacent to the jobsite to process or supplymaterials for the convenience of the Contractorfor jobsite use) except to a person, firm or cor-poration, party' to an appropriate, current laboragreement with the appropriate Union, or sub-ordinate body signatory to this Agreement.103 3 Because of the close relationship be-tween individual Contractors and subcontrac-tors at the jobsite and the close community ofinterests of the employees on the jobsite withrespect to on-site work covered by this Agree-ment, that is, work done at the site of construc-tion, alteration. painting or repair of a building.structure or other work (including quarries,rock. sand and gravel plants, asphalt plants,ready-mix concrete or batch plants, establishedon or adjacent to the jobsite to process or supplymaterials for the convenience of the Contractorfor jobsite use), herein called "jobsite work",and because of the Union's concern that sub-243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractors who are not subject to the same totallabor costs as those who are party hereto willdeprive Union members employed hereunder ofwork opportunities because of lower labor costs,it is agreed as follows:103.3.1 The Contractor and his subcontrac-tors shall not subcontract any jobsite work, ex-cept to a contractor whose employees on thatjob are members of a bona-fide labor organiza-tion, and whose labor costs on such job, at alltimes during the term of his subcontract here-under are not less than those of contractors per-forming similar work to that covered by thisAgreement, including, but not limited to, costsof subsistence, vacation, holiday, medical, hos-pitalization, wages, premiums, dental, life insur-ance and retirement benefits as provided by thisAgreement.103.3.2 The Contractor shall require eachsuch subcontractor to weekly supply to the Con-tractor, who will then upon request make avail-able to the Union a copy of the subcontractor'scertified labor costs for such job, and to submitto an audit of those labor costs by a certifiedpublic accountant upon request of the Union toconfirm compliance with 103.3.1.103.3.3 Failure to comply with the foregoingsubparagraph 103.3.1 and 103.3.2 shall entitlethe Union, notwithstanding Article V, to seekjudicial relief, upon written notice to the Con-tractor and the subcontractor, to compel the sus-pension of such subcontractor's work until therehas been compliance, together with attorney'sfees for the bringing of such action. In any suchcourt proceeding, the court shall, if it is thereaf-ter in dispute, determine whether there has beencompliance.103.5 All work performed by the Contractorsor subcontractors and all services rendered forthe Contractors or subcontractors, as herein de-fined, shall be rendered in accordance with eachand all of the terms and provisions hereof.103.6 If the Contractor or subcontractorsshall subcontractjobsite work covered under thejurisdiction of the United Brotherhood of Car-penters and Joiners of America, including thefurnishing and installation of material, perfor-mance of labor, and the operation of equipment.provision shall be made in written contract forthe observance and compliance by his subcon-tractors with the full terms of this Agreement.Since August 4 no further collective-bargainingsessions have been held, and neither Respondentsnor Woelke has requested further negotiations. Infurtherance and support of Respondents' aforemen-tioned labor dispute with Woelke, and in support ofRespondents' demand for the contract provisions de-scribed above, Respondent Local No. 235 picketed atthe Columbia, Alessandro, and Lincoln jobsites onAugust 10, September 21, and October 5, respective-ly, with signs reading:InformationWOELKE & ROMEROOperatingNONE [sic] UNIONCarpentersOn August 28 Respondent Local No. 944 picketed atthe Rockfordjobsite with picket signs identical to thosedescribed above. As a consequence of the acts andconduct of Respondent Local No. 235 set forth above,individuals employed by various subcontractors ofVanguard and Birth engaged in work stoppages andrefusals to perform services for their respective em-ployers at the Columbia and Alessandro jobsites.C. Contentions1. The subcontracting proposalsThe General Counsel and Woelke contend essen-tially that Respondents' subcontracting proposals setforth in paragraphs 103.2, 103.3.1, 103.5, and 103.6,supra, are proscribed by Section 8(e) of the Act andthat Respondents' picketing in support of these pro-posals therefore violated Section 8(b)(4)(i) and (ii)(A)of the Act. Specifically, General Counsel and Woelkeargue that the proposed subcontracting provisionsare secondary union signatory clauses and, as such,are presumptively unlawful unless privileged by theconstruction industry proviso to Section 8(e). Gener-al Counsel and Woelke further argue that the clauseshere are not privileged by the proviso because theydo not comport with the Supreme Court's interpreta-tion of that proviso in Connell Construction Co., Inc.v. Plumbers & SteamJfiters Local Union No. 100, 421U.S. 616 (1975). Accordingly, General Counsel andWoelke contend that the picketing by Respondentsto compel Woelke to agree to these clauses violatedSection 8(b)(4)(i) and (ii)(A) of the Act.Respondents, on the other hand, contend that theproposed subcontracting provisions are lawful pri-mary clauses because they are designed to preservetraditional bargaining unit work for bargaining unitemployees and to maintain economic standards atjobs performed by union members. Respondents alsoargue that the provisions in issue, even if deemed tobe secondary in nature, are lawful in any event be-cause they are protected by the construction industry244 CARPENTERS LOCAL 944proviso to Section 8(e) of the Act. Respondents arguethat Connell, supra, is not applicable to the instantdispute because, unlike the critical facts in that case.Respondents here have a lawful collective-bargainingrelationship with Woelke.The amici curiae briefs of the American Federationof Labor and Congress of Industrial Organizations,the Building and Construction Trades Department,AFL-CIO, and the Chamber of Commerce of theUnited States of America provide additional argu-ment in general support of the positions taken byRespondents and by General Counsel and Woelke,respectively.2. The proposal to include foremen in unitThe General Counsel and Woelke contend thatRespondents' insistence to impasse upon, and picket-ing in support of, their proposal to include within thecollective-bargaining unit Woelke's foremen who aresupervisors within the meaning of Section 2(11) ofthe Act, and whom Woelke has selected as its collec-tive-bargaining and grievance-adjusting representa-tives within the meaning of Section 8(b)(1)(B) of theAct, constitutes unlawful restraint and coercion with-in the meaning of Section 8(b)(l)(B) of the Act. Nei-ther Respondents' brief nor the briefs filed by amicicuriae addressed this issue.D. Discussion and ConclusionsI. The subcontracting proposalsThe gravamen of the complaint is that Respon-dents' proposed subcontracting clauses quoted aboveare violative of Section 8(e) of the Act and that Re-spondents' picketing in support thereof violated Sec-tion 8(b)(4)(i) and (ii)(A) of the Act.8Respondents' Sec. 8(e) of the Act provides in relevant part:It shall be an unfair labor practice for any labor organization andany employer to enter into any contract or agreement. express or im-plied, whereby such employer ceases or refrains or agrees to cease orrefrain from handling. using, selling, transporting or otherwise dealingin any of the products of any other employer, or to cease doing busi-ness with any other person, and any contract or agreement entered intoheretofore or hereafter containing such an agreement shall be to suchextent unenforceable and void: Provided. That nothing in this suhbsec-tion (e) shall apply to an agreement between a labor organization andan employer in the construction industry relating to the contracting orsubcontracting of work to be done at the site of the construction. alter-ation. painting, or repair of a building, structure. or other work.Sec. 8(bX4Xi) and (iiXA) provides.It shall be an unfair labor practice for a labor organization or itsagents-(4X(i) to engage in. or to induce or encourage any individualemployed by any person engaged in commerce or in an industry affect-ing commerce to engage in. a strike or refusal in the course of hisemployment to use, manufacture, process, transport. or otherwise han-dle or work on any goods, articles, matenals. or commodities or toperform any services; or (ii) to threaten, coerce. or restrain any personcontend that the clauses are primary in nature be-cause they seek to preserve traditional bargainingunit work for bargaining unit employees and becausethey are designed to maintain economic standards onjobs at which union members work. Respondentsfurther contend that, in any event, the clauses areprotected by the construction industry proviso toSection 8(e). With the issues thus joined, our firstarea of inquiry is whether the disputed clauses, nota-bly paragraphs 103.2, 103.3, 103.5, and 103.6, are pri-mary or secondary in scope. If they are primary, thenRespondents' picketing to obtain these clauses wouldclearlv be lawful. If, however, the clauses are second-ary in nature, we must determine whether they arenevertheless privileged by the construction industryproviso to Section 8(e) of the Act. IP this connectionwe must determine to what extent, if any, the Su-preme Court's decision in Connel, .supra, narrowedthe scope of that proviso as previously interpreted bythe Board and courts, particularly as it relates to thefacts stipulated here. If we conclude that the disputedclauses are privileged under the proviso, then Re-spondents' picketing of Woelke to obtain these claus-es also would be lawful. If, on the other hand, theclauses are not so privileged, then, of course, thepicketing by Respondents violated Section 8(b)(4)(i)and (ii)(A) of the Act.It is well settled that contract clauses which arelimited to primary considerations, such as the preser-vation or protection of the traditional work of em-ployees in the bargaining units represented by aunion, are not proscribed by Section 8(e) of the Act.National Woodwork Manufacturers Association v.N.L.R.B., 386 U.S. 612 (1967). As the Court stated inthat decision, at 644-645:The determination of whether the [challengedcontract provision] ...violated Section 8(e)and Section 8(b)(4)(B) cannot be made withoutan inquiry into whether, under all the surround-ing circumstances, the Union's objective waspreservation of work for [the contracting em-ployer's] employees, or whether the agreements...were tactically calculated to satisfy unionobjectives elsewhere. Were the latter the case[the contracting employer] ...would be a neu-tral bystander, and the agreement ...would,within the intent of Congress, become second-ary. There need not be an actual dispute withthe boycotted employer ...for the activity tofall within this category, so long as the tacticalengaged in commerce or in an industry affecting commerce, where ineither case an object thereof Is:(A) forcing or requiring any employer or self-employed person tojoin any labor or employer organization or to enter into any agreementwhich is prohibited by section 8ie).245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobject of the agreement and its maintenance isthat employer, or benefits to other than the boy-cotting employees or other employees of the pri-mary employer thus making the agreement orboycott secondary in its aim. The touchstone iswhether the agreement or its maintenance is ad-dressed to the labor relations of the contractingemployer vis-a-vis his own employees. [Citationsomitted.]The ultimate question in each case, therefore, iswhether the thrust of the clause in question is pri-mary and, therefore, lawful or whether it is second-ary and, accordingly, unlawful.The distinction between primary and secondaryclauses was succinctly spelled out by the Board inCalifornia Dump Truck Owners Association ' as fol-lows:Section 8(e) of the Act makes it an unfair la-bor practice for an employer and a union to en-ter into an agreement, express or implied, where-by the employer agrees to cease dealing in theproducts of any other employer or to ceasedoing business with any other person. A literalconstruction of this section suggests the illegalityof any agreement which results in preventing theemployer from establishing a business relation-ship with another employer, or which causeshim to break off a relationship already estab-lished. The section, however, has not been con-strued to outlaw all agreements which producesuch results.Contract clauses which purport to limit sub-contracting to employers who are signatories tounion contracts, so-called union signatory claus-es, and contract clauses which purport to ac-quire for bargaining unit employees work whichhas traditionally been performed by employeesof other employers, so-called work acquisitionclauses, have been held to violate the Act. Suchclauses are viewed as not being designed to pro-tect the wages and job opportunities of unit em-ployees covered by the contract, but as directedat furthering general union objectives and un-dertaking to regulate the labor policies of otheremployers. Absent a direct relationship to pro-tection of the work of unit employees, suchclauses are considered as having an unlawfulsecondary effect and are proscribed by Section8(b)(4) and (e).On the other hand, however, contract clauses9Heavy, Highway, Building and Construction Teamsters Committee forNorthern California, et al. (California Dump Truck Owners Association). 227NLRB 269, 272 (1976) (then-Member Fanning and Member Jenkins dis-senting in part).whose basic aims are to limit subcontracting soas to preserve for unit employees work whichhas customarily been performed by them, or insome instances to recapture work regarded asfairly claimable, so-called unit protection claus-es, and contract clauses designed to limit sub-contracting of unit work to employers whomaintain the same standards of employment,thus minimizing the economic incentive to sub-contract, so-called union standard clauses, havebeen held to be lawful. The underlying rationalefor the lawful character of unit protection andunion standard clauses is that the union has aprimary interest in preserving unit work for unitemployees and to insure that negotiated stan-dards will not be undermined. [Citations omit-ted.]It is equally well settled, as reflected in the fore-going quotations, that contract clauses which permitsubcontracting only to subcontractors who pay theiremployees at least the equivalent of the economicterms negotiated in the union's contract are also pri-mary clauses which do not contravene the prohibi-tion of Section 8(e). In Construction Materials Truck-ing, Inc.,'°the Board, adopting the opinion of itsTrial Examiner, explained at 1038 the underlyingreasoning supporting the area or union standardsclauses as follows:A union has a legitimate interest in preventingthe undermining of the work opportunities andstandards of employees in a contractual bar-gaining unit by subcontractors who do not meetthe prevailing wage scales and employee bene-fits covered by the contract. Thus, its contractwith an employer may require the employer, if itsubcontracts, to subcontract to another em-ployer who agrees to observe "the equivalent ofunion wages, hours, and the like" provided forin the bargaining agreement. Such a provision,generally referred to as a union standardsclause, does not violate Section 8(e) because ithas a primary object: to aid the employees in thework unit. Where, however, the object is not toprotect or preserve the working standards of em-ployees in the unit, but to control the employ-ment practices of firms which seek to do busi-ness with the employer and to aid and assistunion members generally, such object is second-ary and unlawful. [Citations omitted.]Respondents' proposed paragraph 103.2 requiresthe contractor to agree "that neither he nor any of his10 General Teamsters Local 386, International Brotherhood of Teamsters,Chauffeurs. Wbarehousemen and Helpers of America (Construction MatertaisTrucking. Inc ), 198 NLRB 1038 (1972).246 CARPENTERS LOCAL 944subcontractors on the jobsite will subcontract anywork to be done at the site of construction ...ex-cept to a person, firm or corporation, party to anappropriate, current labor agreement with the appro-priate Union, or subordinate body signatory to thisAgreement." This clause, contrary to Respondents'contentions, goes far beyond protecting traditionalbargaining unit work for bargaining unit employees.For the clause does not prohibit Woelke from sub-contracting work which Woelke's employees performor could perform, but, rather, expressly permits suchsubcontracting, albeit only to employers who are sig-natory to a "current labor agreement with the appro-priate Union, or subordinate body signatory to thisAgreement."Similarly, proposed paragraph 103.2 also does notlimit subcontracting to firms which pay their employ-ees the equivalent of the economic provisions of Re-spondents' contract, but, instead, requires that allsubcontracting be to employers or firms who are"signatory to this Agreement." Therefore, the fore-going provision is neither a valid work preservationclause nor a valid union standards provision. Rather,the provision is a classic union signatory clause of thetype which the Board has consistently found to besecondary in nature because it is not concerned pri-marily with the labor relations of the contracting em-ployer-Woelke here-vis-a-vis its employees, butwith the labor relations of other employers or firmswith whom Woelke might choose to do business."Thus, we find that paragraph 103.2 is a union signa-tory clause which is proscribed by Section 8(e) of theAct, unless it is saved by that section's constructionindustry proviso.Before discussing whether the construction indus-try proviso saves paragraph 103.2 from unlawfulness,we address briefly Respondents' alternative propos-al-paragraph 103.3.1-which, under Respondents'total subcontracting proposal, would become opera-tional in the event that paragraph 103.2 is enjoinedby a court or is found unlawful by the Board.Paragraph 103.3.1 provides that the employer(Woelke) may subcontract jobsite work only to em-ployers whose employees "are members of a bonafide labor organization" and whose total labor costson the jobsite "are not less than those of contractorsperforming similar work to that covered by thisAgreement, including ...[enumerated benefits] asprovided by this Agreement." General Counsel andWoelke contend that this is but a thinly disguisedunion signatory provision. General Counsel arguesII General Teamsters, Chauffeurs. Warehousemen and Helpers. Local 2.IBT(J.K. Barker Trucking Co.). 181 NLRB 515. 519-520(1970); Local 437,Internaional Brotherhood of Electrical Workers. A FL-CIO (Dimeo Consiruc-tion Co.), 180 NLRB 420 (1969).that the secondary objective of this clause is evi-denced by its requirement that subcontractors paytheir employees the specifically enumerated benefits"as provided by this Agreement" and the further re-quirement that employees of subcontractors be mem-bers of a bona fide labor organization. Respondents,on the other hand, contend that this clause is a lawfularea standards provision.Contrary to Respondents' contention, we find thatthe clause exceeds the permissible bounds of a lawfularea standards provision." Thus, it is not limited toassuring that subcontractors pay their employees thecost equivalent of Respondents' contract, but it addi-tionally requires that the subcontractors' employeesbe "members of a bona-fide labor organization." It isthe latter requirement which, in our view, removesthe clause from the sphere of lawful area standardsprovisions. For the union membership or nonmem-bership of the subcontractor's employees can haveno legitimate bearing on whether the subcontractorpays the equivalent of the economic costs providedin Respondents' contract. N.LR.B. v. Bangor Build-ing Trades Council (Davison Constr. Co.), 278 F.2d287, 290 (Ist Cir. 1960); Building and ConstructionTrades Council of San Bernardino and Riverside Coun-ties etal., (Gordon Fields) v. N.L.R.B., 328 F.2d 540,541 (D.C. Cir. 1964).Having found that Respondents' proposed sub-contracting provisions are neither primary work pres-ervation nor area standards clauses, we turn now towhether these clauses, although secondary in theirthrust, are nevertheless protected by the constructionindustry proviso. In this connection, we must de-termine first whether such contract provisions asthose here in dispute were held to be protected by theproviso to Section 8(e) before the Supreme Court'sdecision in Connell, supra, and, if so, whether they nolonger enjoy such protection since Connell.Since the enactment of the 1959 amendments tothe Act, the Board and courts have consistently up-held contract provisions between employers andunions in the construction industry which permit theemployer to subcontract work to be performed at thesite of the construction only to subcontractors whoare signatory to contracts either with a particularunion or with unions having jurisdiction over thetype of work involved. Although the Board initiallyheld that picketing to obtain such union signatorycontracts violated Section 8(bX4)(A) of the Act, suchholdings were denied enforcement in several courtsof appeals.'3Subsequently, in Northeastern Indiana12 Dimeo Construction Co. supra.13 Construction, Production & Maintenance Laborers' Union, Local 383,AFL-ClO d& United Brotherhood of Carpenters & Joiners of America, Local1089, AFL-CIO (Colson & Stevens Construction Co.), 137 NLRB 1650Continued247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding and C'onstruction Frades Council, el al. (('ent-livre Village Apartments), 148 NLRB 854 (1964), theBoard acquiesced in the courts' views and held thatthe union signatory clauses are not only protected bythe proviso to Section 8(e) but also that picketing tosecure such clauses was not unlawful under Section8(b)(4)(A) of the Act. Thus, the Board has upheldclauses, such as those herein, which are not limited toparticular existing jobsites or to the duration of par-ticular jobs. The only limitation on union signatoryclauses was that they could not be enforced by union"self-help" measures.'4As can be seen from the foregoing cases, as well asothers too numerous to cite, the Board, with courtapproval, has construed the construction industryproviso literally to protect "any agreement" betweenqualified parties which limits subcontracting of workto be performed at the site of construction to em-ployers who are signatory to a specific union agree-ment or to an agreement generally with the "appro-priate union" (meaning, generally, an affiliate of abuilding and construction trades council). Remain-ing at issue, then, is whether and to what extent theSupreme Court's decision in Connell has limited thescope of the proviso from its previous broad interpre-tation.General Counsel and Woelke argue that the scopeof the proviso has been "significantly narrowed" bythe Connell decision. Thus, General Counsel arguesthat, based upon the Supreme Court's rationale inConnell, a contractual provision which is otherwiseviolative of Section 8(e) of the Act will not be privi-leged by the construction industry proviso theretounless: (I) a valid collective-bargaining relationshipexists between the labor organization and the em-ployer. (2) the contractual clause is operational onlyat times when the employer has employees repre-sented by the labor organization, (3) the clause ap-plies only to sites at which the employer has employ-ees represented by the labor organization, and (4) theclause does not require that the employer have col-(1962k enfd. in part 323 F.2d 422 (9th (Cir. 1963): Orange Belr DistrircCouncil of Painters No. 48 ((alhoun Driywall Compano, 139 NLiRB 383(1962), vacated and remanded 328 F.2d 534 (D.C. Cir. 1964): The .ires('ountv and Vicinity District Council of Carpenters. etc. ( The Assroiazed Con-tractors of Essex County, Inc). 141 NLRB 858 (1963), enforcement denied332 F.2d 636 (3d Cir. 1964); Building and Construction Trades Council of SanBernardino, err (Gordon Fields), 139 NLRB 236 (1962). enforcement denied328 F.2d 540 (D.C. Citr. 1964). See also Local Union No. 48 of Sheet MetalWorkers International Association v. The Hard)> Corporation, 332 F.2d 682(5th Cir. 1964)14 Eis-Hokin Corporation. 154 NLRB 839, 842 (1965), and cases citedtherein, enfd. sub nom. NL. R.B. v. International Brotherhood ifs ElectricalWorkers, AFL-CIO, Local Union No 769, 405 F.2d 159. 162-163 (9th ('ir1968), cert. denied 395 U.S. 921 (1969): Heavy, Highway. Building and (on-struction Teamsters Committee for Northern California, et a.l iCaliforniaDunmp Truck Owners Association), 227 NLRB 269 (1976) (then-Member Fan-ning and Member Jenkins dissenting in part).lective-bargaining relationships with particularunions.General Counsel and Woelke concede that Re-spondents and Woelke have a lawful collective-bar-gaining relationship and, therefore, do not contendthat any collective-bargaining relationship require-ment of Connell is wanting. General Counsel argues,however, that Respondents' proposed clauses 103.2,103.3.1, 103.5, and 103.6 are not privileged by theconstruction industry proviso, pursuant to Connell,because said clauses (I) are operational at all timesand at all jobsites whether or not Woelke employsemployees working within the craft jurisdiction ofRespondents and (2) require that Woelke must sub-contract only to particular labor organizations. Re-spondents, on the other hand, argue that Connell isinapplicable here because, among other reasons, alawful collective-bargaining relationship exists be-tween Respondents and Woelke, a factor which theCourt found was critically lacking in Connell. For thereasons discussed below, we reject General Counsel'scontention and find, instead, that the subcontractingprovisions here involved are protected by the con-struction industry proviso. Such conclusion, we arepersuaded, is fully consistent with the teachings ofConnell.The relevant facts in Connell, an antitrust action,are simple and straightforward. Local 100 picketedcertain general contractors in the Dallas, Texas, area,including Connell. for the sole purpose of compellingsuch contractors to agree that, in letting subcontractsfor the performance of mechanical work, they woulddeal only with firms that were parties to that union'scurrent collective-bargaining agreement. The avowedpurpose of this contract was to assist Local 100 in itsefforts to organize the mechanical subcontractors inthe area. Local 100 had no contract with Connell,Connell employed no workers of the type whom Lo-cal 100 exists to represent, and, significantly, Local100 expressly disclaimed any interest in representingConnell's employees. Local 100 did not seek a com-plete bargaining contract with Connell, but only asubcontracting agreement. Connell succumbed to thepicketing and, thereafter, filed suit in a Federal dis-trict court to annul the resulting agreement as an ille-gal restraint on competition under sections I and 2 ofthe Sherman Act. Local 100 defended on the groundthat the subcontracting agreement was protected bythe construction industry proviso to Section 8(e) ofthe Act. Connell, on the other hand, argued that, de-spite the unqualified language of the proviso, Con-gress intended only to allow subcontracting agree-ments within the context of a collective-bargainingrelationship; that is, Congress did not intend to per-mit a union to approach a "stranger" contractor and248 CARPENTERS LOCAL 944obtain a binding agreement not to deal with non-union subcontractors for the purpose of organizingsuch nonunion subcontractors from the "top down."The specific question before the Court was wheth-er the existence of a collective-bargaining relation-ship constituted a prerequisite to or, as the Courtphrased it, a limitation on the applicability of theconstruction industry proviso to clauses restrictingthe subcontracting of work on a construction site.The Court's interpretation of the legislative historyand the policies underlying the proviso was conduct-ed solely with a view toward determining whether theproviso was so limited. Thus, the Court stated at theoutset of its decision:On its face, the proviso suggests no such limita-tion. This Court has held, however, that § 8(e)must be interpreted in light of the statutory set-ting and the circumstances surrounding its en-actment.'5The Court's subsequent construction of the provi-so led to the conclusion that, in the absence of acollective-bargaining relationship between Connelland Local 100, the proviso did not immunize Local100's subcontracting agreement from Federal anti-trust laws.In reaching its conclusion, the Court examined thelegislative as well as decisional history of the 1959amendments, including Section 8(b)(4) and 8(e). Itnoted that Congress, in enacting Section 8(e), wasconcerned essentially with plugging certain technicalloopholes in Section 8(b)(4) under which it was un-lawful for a union to coerce an employer to agree toor enforce a hot cargo agreement but not unlawfulfor a union and employer voluntarily to execute suchhot cargo agreement. Local 1976, United Brotherhoodof Carpenters and Joiners of Armerica. A FL, etc. /SandDoor and Plywood Company] v. N.L.R.B.. 357 U.S.93, 106-107 (1958). Thus. Section 8(e) was designedin 1959 to close that loophole by making it an unfairlabor practice to enter into a hot cargo agreement. Atthe same time, however, Congress was also consider-ing legislation that would have overruled N.L. R.B. v.Denver Building and Construction Trades Council, 341U.S. 675 (1951), by treating all employers working onthe same construction site as a single employer. Theattempt to overrule that case failed. The Court sur-mised that the construction industry proviso wasadopted "as a partial substitute" for an outright re-versal of Denver Building Trades. The Court notedthat the legislative discussions of "special problems"in the construction industry focused on the close re-lationship between contractors and subcontractors at( onnell. supra, 421 t S at 628the jobsite and the friction that is created when unionand nonunion employees are required to work sideby side. Thus, Congress limited the construction in-dustrs proviso exclusively to work to be done at aconstruction site. Quoting from National W ood workManufacturers Association, supra, 386 IU.S. at 638-639, the Court stated that it has interpreted the con-struction industry proviso asa measure designed to allow agreements pertain-ing to certain secondary activities on the con-struction site because of the close community ofinterests there, but to ban secondary-objectiveagreements concerning nonjobsite work, inwhich respect the construction industry is nodifferent from any other.T he Court noted that other courts have suggestedthat the proviso serves an even narrower function ofalleviating frictions that may arise between unionand nonunior employees working together at thesame construction site.l'Thus, the Court identified certain policies underly-ing the enactment of the proviso which are relevantto determining the applicability of the proviso to sub-contracting clauses disputed between parties who donot have a collective-bargaining relationship. It con-cluded that the Connell clause was not related tothese policies in that Local 100 did not claim to beprotecting Connell's employees from having to workalongside nonunion workers and was not seeking toorganize any nonunion subcontractors on the jobsiteit picketed: instead, the union admittedly sought thesubcontracting agreement solely as a means of pres-suring mechanical subcontractors in the Dallas areato recognize it as the representative of their employ-ees.In these circumstances, the Court found that ex-tending the protection of the proviso to the clausesought by Local 100 would undermine one of themajor aims of the 1959 Act, which was to limit "top-down" organizing campaigns in which unions usedeconomic weapons to force recognition from an em-ployer regardless of the wishes of its employees. TheCourt reasoned in Connell, 421 U.S. at 631 632:If we agreed with Local 100 that the construc-tion-industrFproviso authorizes subcontractingagreements with "stranger" contractors, not lim-ited to any particular jobsite, our ruling wouldgive construction unions an almost unlimited or-ganizational weapon. The unions would be freeto enlist any general contractor to bring eco-i ( tnmc,] u.pr,. 421 l S 5at i31 1. ting l),raT,. Sah'nlemn ,Il.fir hmtttl n,idtA I.',.. ..,. ( :nnirl. [lir i ) ,, 1 ,,i 'l. and H1elpc , , I- a I ,ti n N,(,, IBI tlrc (tHnIl u(tlr, ( ,w, .fI u t 'I KR A. At 1 I 2] 541 (D(( 'r 19{661249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnomic pressure on nonunion subcontractors, aslong as the agreement recited that it only cov-ered work to be performed on some jobsitesomewhere.The Court rejected Local 100's argument that theBoard had already decided this issue in Los AngelesBuilding and Construction Trades Council (JosephFreed & Benjamin H. Weber, d/b/a B & J InvestmentCompany), 214 NLRB 562 (1974), wherein the Boardheld at 563 that "a union has the right to picket tocompel an employer to execute a labor agreementcontaining a subcontracting clause valid under theconstruction industry proviso to Section 8(e), as longas it does not have the additional objective of forcingan employer to cease doing business with 'an existingand identified nonunion subcontractor.' " The Court,at 631, footnote 10, of its opinion in Connell, notedthat the "agreement in question [in B & J] may havebeen a prehire contract under § 8(f). and it is notclear that the contractor argued that it was invalidfor lack of a collective-bargaining relationship."Thus, the Court's entire decision is cast in terms ofthe impact of the absence of a collective-bargainingrelationship upon the applicability of the proviso to asubcontracting clause which comes within the literallanguage of the proviso. That this is the heart of theConnell decision is evident from the Court's conclud-ing statement:[W]e are unwilling to read the construction in-dustry proviso as broadly as Local 100 suggests.Instead, we think its authorization extends onlyto agreements in the context of collective-bar-gaining relationships and, in light of congres-sional references to the Denver Building Tradesproblem, possibly to common-situs relationshipson particular jobsites as well."Contrary to the General Counsel's contention, wefind nothing in our analysis of Connell which com-pels a narrower interpretation of the proviso as sug-gested by General Counsel. The bottom line of theCourt's opinion, as we construe it, is that the con-struction industry proviso to Section 8(e) permitssubcontracting clauses such as those here in the con-text of a collective-bargaining relationship, and pos-sibly even without such a relationship if the clausesa-te aimed at avoiding the Denver Building Tradesproblem.Inasmuch as Respondents' proposed contract pro-visions here were advanced in the context of a collec-tive-bargaining relationship between Respondentsand Woelke, we find that the clauses are privilegedby the construction industry proviso to Section 8(e)17 Connell, supra. 421 U.S. at 633.of the Act. Accordingly, we shall dismiss the com-plaint to the extent that it alleges that Respondents'picketing of Woelke in support of the subcontractingproposals violated Section 8(b)(4)(i) and (ii)(A) of theAct.2. The 8(b)(l)(B) issue; Respondents' proposal toinclude foremen in unitIt is clear from the stipulated facts that Respon-dents and Woelke bargained to impasse over the in-clusion of foremen within the bargaining unit repre-sented by Respondents.'8It also stipulated that theseforemen are supervisors within the meaning of Sec-tion 2(11) of the Act and Woelke's selected represen-tatives for purposes of collective bargaining and theadjustment of grievances within the meaning of Sec-tion 8(b)( )(B). It is further stipulated that these fore-men do not perform bargaining unit work. Finally, itis stipulated that an object of Respondents' picketingwas to compel Woelke to agree to include these fore-men in the unit. General Counsel contends that, bythe foregoing conduct, Respondents violated Section8(b)(l)(B) of the Act.Section 8(b)(1)(B) of the Act makes it an unfairi The text of Respondents' contract proposals concerning foremen readsas follows:ARTIIC L II tI lO10 RE(OCNIIION201 The Contractor hereby recognizes the Union as the sole andexclusive collective bargaining representative of all employees and per-sons employed to perform work covered by this Agreement. It is under-stood that the Union does not at this time. nor will it during the term ofthis Agreement. claim jurisdiction over the following classes of employ-ees: executives. civil engineers and their helpers, superintendents, assis-tant superintendents. master mechanics. timekeepers. messenger boys.office Aorkers or any employees of the Contractor above the rank ofcraft foreman. Emplo)ees and persons employed to perform work cov-ered by this Agreement specifically include Craft Foreman. A Superin-tendent or assistant superintendent shall not give work instructions tojourney men carpenters or apprentices.1612. Foremen: The selection of the individual who will be craftforemanl is at the sole discretion of the Contractor. It is understood thata craft foreman shall be an employee employed under the terms of thisAgreement and shall receive the foreman's differential. Such craft fore-man may work with the tools of the trade in accordance with the provi-sions of paragraph 403. Only craft foremen who normally work withthe tools of their trade during straight-time periods may work with thetoiols of their trade during overtime periods. Whenever there are two ormore journeymen employees one must be designated as a foreman.When a carpenter Is designated as a foreman and is assigned the re-sponsibility of supervision of five or more journeyman he shall not beallowed to work as a journeyman. In case more than two foremen areemployed on the same shift on the same job. it shall be designated ageneral foreman whose duty shall be to convey orders from the con-tractor to the foreman. No carpenter foreman shall supervise a crew ofmore than ten men. not including himself. A carpenter foreman cansupervise a crew on one jobsite only. The need for any number of craftforemen required for the performance of the work shall be determinedin accordance with the provisions of paragraph 402. It is understoodthat in certain cases. bs reason of custom and practice established bythe parties, a craft foreman may direct the work and employees of morethan one craft. Whenever the employer assigns supervisory authority toan employee covered bh the terms of this Agreement. the employee willhe paid at the foreman's rate.250 CARPENTERS LOCAL 944labor practice for a labor organization or its agents torestrain or coerce an employer in the selection of itsrepresentatives for the purposes of collective bargain-ing or the adjustment of grievances. Since enactmentof this provision in 1947, the Board has consistentlyheld that strikes to compel employers to select theirforemen from within the ranks of the union are clear-ly proscribed.'9More recent Board decisions confirmthat the mere attempt by unions to compel inclusionof statutory supervisors within the collective-bargain-ing unit is, without more, violative of Section8(b)( I )(B) of the Act.20In view of the stipulated factsand the applicable laws and Board precedent in thisarea, we find and conclude that Respondents vio-lated Section 8(b)(1)(B) of the Act by bargaining toimpasse and by striking Woelke with an object offorcing Woelke to agree to include its statutory sup-ervisors within the bargaining unit represented byRespondents.CONCLUSIONS OF LAW1. Welke & Romero Framing, Inc., is an employerwithin the meaning of Section 2(2) of the Act, en-gaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Carpenters Local No. 944, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO:and Carpenters Local No. 235, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,are labor organizations within the meaning of Sec-tion 2(5) of the Act.3. By bargaining to impasse, striking, or picketingWoelke & Romero Framing, Inc., for the purpose ofrequiring the inclusion in the collective-bargainingunit of any foremen of Woelke & Romero who aresupervisors within the meaning of Section 2(11) ofthe Act and Woelke & Romero's selected representa-tives for purposes of collective bargaining or adjust-ment of grievances, Respondents have violated Sec-tion 8(b)(1)(B) of the Act.4. The above unfair labor practices are unfair la-bor practices affecting commerce and the free flow ofcommerce within the meaning of Section 2(6) and (7)of the Act.I9 nternational Tvpographital lnion. and Baltimore Tpygraphc.al (:n I.nNo. 12 (Graphic Arts League). 87 NLRB 1215. 1218 (i949): InteratornlialTipographical Union. AFL(CIO (laierhdil Ga:etie Compani) 123 NI.RB806 1959). enfd. 278 F.2d 6 (Ist Cir 1960i2o International Organization of Masters. Maltei and Pilots. 4FL ('10(Cove Tankers Corporation}, 224 NLRB 1626 ( 19761) International Organm:a.lion of Masters. Mates and Pilotr. Marine Division. etc (14 esi hecuer MarineShipping Co.. Inc.. el al.) 219 NLRB 26 119751 See alslo i ,rdlua P,,er &Light Co. v. International Brotherhoeod of Elc -rtical 14orAier .I. rll/ OI.4 417U.S. 790 (1974). VN L R B .Bell 4erospacp e (ClompalnL. 1)ilrrlon of Iewoircn,Inc. 416 U.S. 267 (1974)5. Respondents have not violated the Act in anyother manner.REMEDYHaving found that Respondents have 'violated Sec-tion 8(b)(I)(B) of the Act, we shall order that the)cease and desist therefrom and take certain affirma-tive action which we find will effectuate the purposesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Carpenters Local No. 944, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, SanBernardino, California: and Carpenters Local No.235, United Brotherhood of Carpenters and Joinersof America, AFL CIO, Riverside, California, theirofficers, agents, and representatives, shall:1. Cease and desist from:(a) Bargaining to impasse, striking, or picketingWoelke & Romero Framing, Inc., or any other em-ployer, for the purpose of requiring such employer toagree to include within the bargaining unit any fore-men who are supervisors within the meaning of Sec-tion 2(11) of the Act and who are such employers'selected representatives for the purposes of collectivebargaining or the adjustment of grievances within themeaning of Section 8(b)(1)(B) of the Act.(b) In any like or related manner restraining orcoercing Woelke & Romero Framing, Inc., in the se-lection of its representatives for purposes of collec-tive bargaining or the adjustment of grievances.2. Take the following affirmative action:(a) Post at their offices and meetings halls copiesof the attached notice marked "Appendix." 2i Copiesof said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondents' authorized representatives, shall beposted by Respondents immediately upon receiptthereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent Unions to insure that said notices are not al-tered. defaced, or covered by any other material.(b) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,:l In Ihe event that Ihi, Order is enforced hb a judgment of a U niedStates (Court f Arppeals. the *ords In the nctice reading "Posted bh Ordero)f he National Labhor Relaticons Board" shall read "Posted Pursuant to aJudgment of the L niled StatesC (C)iourl o)f ppeals Enforcing an Order of the\N.aui nal lhabor Relations Board."251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat steps Respondents have taken to comply here-with.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILl. NOT bargain to impasse, strike, or picketWoelke & Romero Framing, Inc., or any other em-ployer, for the purpose of requiring such employer toagree to include within the bargaining unit any fore-men who are supervisors within the meaning of Sec-tion 2(11) of the National Labor Relations Act andwho are such employers' selected representatives forthe purposes of collective bargaining or the adjust-ment of grievances within the meaning of Section8(b)(l)(B) of the Act.WE WILL NOT in any like or related manner restrainor coerce Woelke & Romero Framing, Inc., in the se-lection of its representatives for the purpose of collec-tive bargaining or the adjustment of grievances.CARPENTERS LOCAL No. 944, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFL-CIOCARPENTERS LOCAL No 235, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFL-CIO252